UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1818



BRICKWOOD CONTRACTORS, INCORPORATED,

                                               Plaintiff - Appellant,

          versus


DATANET ENGINEERING,   INCORPORATED;   JOHN   V.
CIGNATTA,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-98-
1265-AMD)


Submitted:   February 29, 2000            Decided:    March 21, 2000


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James J. Tansey, Washington, D.C.; James A. Cleaver, ALEXANDER &
CLEAVER, P.A., Fort Washington, Maryland, for Appellant. James F.
Lee, Jr., Brandon M. Gladstone, LEE & MCSHANE, P.C., Washington,
D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Brickwood Contractors, Inc., appeals from the district court’s

order granting summary judgment to the Defendants on its defamation

action.   Our review of the record and the district court’s opinion

discloses no reversible error.   Accordingly, we affirm on the rea-

soning of the district court.    See Brickwood Contractors, Inc. v.

Datanet Engineering, Inc., No. CA-98-2165-AMD (D. Md. May 11,

1999).*   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as "filed" on
May 10, 1999, the district court’s records show that it was entered
on the docket sheet on May 11, 1999. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the judgment or order was entered on the docket sheet that we take
as the effective date of the district court’s decision. See Wilson
v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2